DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on July 20, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: component in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holleczek (DE 102017211494 A1 translation cited in IDS).
Regarding claim 1, Holleczek figures 2 and 6-7 teach an apparatus, comprising: 
a support component (48a bearing) adapted to support a transparent surface (23 cover) of a sensor housing; and 
a component (83a drive unit) adapted to provide motive power to the support component to cause the transparent surface to rotate.[page 6]
Regarding claim 2, Holleczek teaches drive unit 83a is here as one by means of a motor 52a thereby reading on the component adapted to provide the motive power is an electric motor assembly.[page 6]
Regarding claim 3, Holleczek figure 7 teaches the apparatus further comprises a gear (61a) coupled to the support component (48a bearing), and wherein the electric motor (52a) assembly comprises a gearset (61b gear) adapted to mesh with the gear to cause the motive power to be transferred from the gearset to the support component via the gear.[page 6]
Regarding claim 4, Holleczek figure 6 and 7 teach the support component (48a) is a bearing, and wherein the transparent surface is mounted to the bearing.
Regarding claim 5, Holleczek figures 6 and 7 suggest the bearing (48a) is mounted to the sensor housing or to a component attached to the sensor housing.
Regarding claim 8, Holleczek teaches the device 1a is adapted to drive the cover such that the cover 20 around the sensor 10 in one direction of rotation 40 circulated around thereby suggesting the transparent surface is adapted to rotate independently of the sensor housing.[page 4]
Regarding claim 9, Holleczek teaches in one on the process step 110 following process step 120 in addition, steam, such as water vapor sprayed on one side or both sides of the cover by means of at least one second cleaning agent. The cleaning agent is in this case designed as a steam nozzle. So the pollution can first be softened on the cover before it is then stripped off thereby reading on rotation of the transparent surface causes at least one of liquid or debris to disperse from the transparent surface.[page 7]
Regarding claim 10, Holleczek figures 6 and 7 teach the bearing (48)  and motor (83a, 83b) are provided at a lower portion of the cover (23) thereby suggesting the support component and the component adapted to provide the motive power are located so as to provide a substantially unobscured field-of-view through the transparent surface for a sensor housed in the sensor housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holleczek (DE 102017211494 A1 translation cited in IDS), as applied to claim 1.
Regarding claim 6, Holleczek teaches the device is designed in particular for detecting the surroundings of a vehicle thereby reading on the transparent surface provides a camera with a field-of-view of an environment external to the camera housing.[page 2]
Although, Holleczek teaches sensor 10 may be formed in this first embodiment as a lidar sensor and / or as a camera with a panoramic view.[page 2] Holleczek is silent to the sensor housing is a camera housing that encloses a plurality of cameras. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a plurality of cameras in the housing as a duplication of parts has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04)
Regarding claim 7, Holleczek figure 2 teaches the device mounted on a roof 81 of a vehicle 80.[page 5] Holleczek further teaches a hollow cylindrical, transparent body circulates in a circular trajectory around the sensor, which is considered to save space. Preferably, the cover is formed as a hollow cylindrical, transparent glass body or transparent plastic body thereby reading on the sensor housing forms part of a sensor assembly that is mounted on a vehicle, and wherein the transparent surface is a glass camera window that provides the at least one of the plurality of cameras with the field-of-view of the environment external to the vehicle.[page 2]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711